NEWS RELEASE For Immediate Release July 22, 2009 Canwest to rebrand its conventional television station in Kelowna to Global Review of five stations completed: 3 continue to provide local content, 2 will close WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that its subsidiary, Canwest Television Limited Partnership, will rebrand its conventional television station CHBC-TV in Kelowna (“CHBC”) into a Global affiliate on September 1, 2009. The Company also announced that its strategic review of five television stations that make up its second conventional network, which included CHBC, has concluded that there are no viable options for CHEK-TV in Victoria (“CHEK”) and CHCA-TV in Red Deer (“CHCA”) and that these stations will be closed on August 31, 2009.
